Citation Nr: 0937436	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for a pulmonary 
disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 
1990.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee: an 
April 2007 rating decision denying, inter alia, service 
connection for chronic obstructive pulmonary disease (COPD) 
and emphysema; and a February 2008 rating decision denying 
service connection for a kidney disorder, chronic 
prostatitis, and allergic rhinitis/sinusitis.  

As support for his claim, the Veteran presented testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge in July 2009.  The hearing transcript has been 
associated with the claims file and has been reviewed.   

The issues of service connection for chronic prostatitis, a 
pulmonary disorder, sinusitis, and allergic rhinitis are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no medical evidence of a current diagnosis of a 
kidney disorder.


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in November 2006 and 
October 2007.  The letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

Furthermore, the November 2006 and October 2007 VCAA letters 
from the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice 
in this case, such that there is no error in content. 

The RO also correctly issued the November 2006 and October 
2007 VCAA notice letters prior to the April 2007 and February 
2008 adverse determinations on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 
Vet. App. at 120.  The RO also sent an additional letter in 
December 2007, prior to the issuance of the September 2008 
statement of the case and subsequent supplemental statements 
of the case.  Thus, there is no timing error with regard to 
the VCAA notice.

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), VA treatment 
records, and private treatment records as identified and 
authorized by the Veteran.  Further, the Veteran and his 
representative have submitted numerous statements in support 
of his claim.  The Veteran also was afforded an opportunity 
to provide testimony before a Veterans Law Judge in support 
of his claim.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's alleged kidney disorder; 
however, such an examination is unnecessary in this case.  In 
this regard, VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no evidence of a 
current diagnosis of, or treatment for, a kidney disorder; 
thus, there is no current kidney disorder to which to connect 
any in-service injury or disease.  Thus, the first, and third 
elements of McLendon are not met and a VA examination to 
establish a nexus is not required.  

Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) emphasized that, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he was hospitalized 
for a kidney infection in October 1989, while in service, and 
has suffered from kidney infections since.  See the Veteran's 
claim dated in September 2007, notice of disagreement (NOD) 
dated in February 2008, statements from the Veteran dated in 
January 2008 and June 2008, and videoconference hearing 
transcript dated in July 2009.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, although the Veteran has continuously 
asserted that he has a current diagnosis of a kidney disorder 
and receives treatment for kidney infections, there is no 
evidence whatsoever in the post-service treatment records of 
treatment for a kidney disorder or kidney infections.  See 
statements from the Veteran dated in January 2008 and June 
2008, and videoconference hearing transcript dated in July 
2009.  While private treatment records reflect reports by the 
Veteran of urinary tract infections, and despite the 
Veteran's assertion that he suffered a kidney infection in 
1992, treatment records only reflect notations of treatment 
for prostatitis and other prostate problems; evidence of 
record is completely silent as to a diagnosis of, and 
treatment for, a kidney disorder or kidney infections.  See 
private treatment records from Dr. R.E., dated in January 
2006 and October 2007; and private treatment records from 
Urology Associates dated in November 1998, November 2000, and 
January 2002.  In this regard, although the Veteran is 
competent to state that he suffers from a kidney disorder and 
from kidney infections and has received treatment for such 
infections, there must be competent medical evidence where 
the determinative issue involves medical causation or a 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, absent evidence of a current disability, 
service connection cannot be granted for a kidney disorder.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he suffers from a kidney disorder and kidney 
infections, he is not competent to render an opinion as to 
the medical etiology of any current symptoms he experiences, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for a kidney disorder is denied.


REMAND

Before addressing the merits of the issues regarding chronic 
prostatitis, a pulmonary disorder, sinusitis, and allergic 
rhinitis, the Board finds that additional evidentiary 
development of these issues is required.

First, with regard to the aforementioned disabilities, post-
service treatment records associated with the claims file are 
incomplete.  In his testimony at a July 2009 videoconference 
hearing, the Veteran identified several private physicians 
from whom he continues to receive treatment for his 
prostatitis, pulmonary disorder, sinusitis, and allergic 
rhinitis, and none of these records have been associated with 
the claims file.  In this regard, VA not only has a duty to 
obtain records of the Veteran's relevant VA medical 
treatment, but it also has a duty to make reasonable efforts 
to obtain relevant records, including private records, that 
the claimant adequately identifies, and notify the claimant 
of such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any treatment record regarding his prostatitis, pulmonary 
disorder, sinusitis, and allergic rhinitis may be relevant to 
the Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  Thus, a remand is warranted to obtain these 
records.

Additionally, the Veteran should be scheduled for VA 
examinations regarding the aforementioned disabilities on 
appeal to obtain medical nexus opinions concerning the nature 
and etiologies of his prostatitis, pulmonary disorder, and 
allergic rhinitis/sinusitis.  As previously discussed, in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

First, with regard to the Veteran's chronic prostatitis, a 
review of STRs indicates that he was hospitalized for three 
days for treatment of pyelonephritis while in service in 
October 1989.  Upon physical examination during admission, 
his prostate gland was found to be moderately enlarged, 
though not tender to palpation. However, his separation 
examination in September 1989 noted no diagnosis of, or 
treatment for, prostatitis or any other prostate disorder.

Post-service, records of evidence reflect, and the Veteran 
testified, that he has been diagnosed with chronic 
prostatitis, and receives continuous treatment for it.  See, 
e.g., private treatment records from Dr. R.E., dated in 
September 2005; December 2006, and October 2007; and 
videoconference hearing transcript dated in July 2009. 

Thus, in light of the medical evidence showing an enlarged 
prostate gland in service, a current diagnosis of chronic 
prostatitis, the Veteran's competent testimony regarding 
continuous treatment for his prostate since service, and the 
Court's decision in McLendon, a comprehensive VA medical 
examination and opinion are needed to determine whether his 
current prostatitis is traceable back to his military 
service.  

With regard to the Veteran's pulmonary disorder, also 
pursuant to McLendon, supra, he should be scheduled for a VA 
examination to obtain a medical opinion concerning the 
current nature and etiology of any current pulmonary 
disorder.  In this regard, a review of STRs indicates that 
the Veteran complained of, and received treatment for, 
difficulty breathing, tightness in his chest, and wheezing on 
numerous occasions throughout the 1970s and 1980s while in 
service.  In September 1989, the Veteran was given a chest X-
ray and underwent pulmonary function studies.  Pulmonary 
fibrosis was suspected.  In October 1989, he was referred to 
an internist, who indicated that the Veteran was exposed to 
silica sand as a heavy equipment operator from 1973 to 1977.  
It was also noted that the Veteran was a cigarette smoker of 
one-and-a-half packs each day from 1968 to 1982.  Pulmonary 
fibrosis was ruled out at that point.  His separation 
examination in September 1989 also noted a diagnosis of 
possible pulmonary fibrosis in October 1989, ruled out in 
December 1989.  All spirometry tests were normal.  
  
Post-service, records of evidence reflect diagnoses of COPD 
and emphysema, and treatment for the disorders.  See, e.g., 
private treatment records from Dr. C.C., dated in March 2003 
and from November 2006 to February 2007; private treatment 
records from Dr. C.W.E., dated from March 2003 to July 2004.  

Thus, in light of the medical evidence showing treatment for 
respiratory and pulmonary problems, with a diagnosis of 
possible pulmonary fibrosis, in service; current diagnoses 
of, and treatment for, COPD and emphysema; and the Court's 
decision in McLendon; a comprehensive VA medical examination 
and opinion are needed to determine the exact nature and 
etiology of any current pulmonary disorder and whether such 
disorder is traceable back to the Veteran's military service.  

Similarly, also pursuant to McLendon, supra, the Veteran 
should be scheduled for a VA examination to obtain a medical 
opinion concerning the current nature and etiology of any 
current sinusitis.  In this regard, a review of STRs 
indicates that the Veteran received treatment for sinusitis 
and sinus problems on several occasions throughout the 1970s 
and 1980s while in service.  However, his separation 
examination in September 1989 noted normal sinuses and noted 
no reports of sinusitis.
  
Post-service, records of evidence reflect a diagnosis of, and 
treatment for, sinusitis and other sinus problems.  See, 
e.g., private treatment records from Dr. C.W.E., dated in 
September 1997, October 1998, November 2000, and March 2006.  

Thus, in light of the medical evidence showing treatment for 
sinusitis and sinus problems, a current diagnosis of, and 
treatment for, sinusitis, and the Court's decision in 
McLendon, a comprehensive VA medical examination and opinion 
are needed to determine the exact nature and etiology of any 
current sinus disorder and whether such disorder is traceable 
back to the Veteran's military service.  

Finally, with respect to the Veteran's allergic rhinitis, he 
alleges that, although he has had hay fever since he was a 
child, he did not experience symptoms such as those for 
allergic rhinitis until he entered the military service.  
Thus, his allergic rhinitis was incurred in service.  
Alternatively, he alleges that his pre-existing hay fever 
worsened after his entry into military service, leading to 
the manifestation of allergic rhinitis.  See NOD dated in 
February 2008 and videoconference hearing transcript dated in 
July 2009.  

In this instance, although the Veteran initially claimed 
direct service connection for allergic rhinitis, the RO's 
February 2008 rating decision denied the Veteran's claim for 
service connection for allergic rhinitis based on the theory 
of service connection by aggravation.  The Board agrees that 
the Veteran's allergic rhinitis pre-existed service.  It also 
finds that a VA examination is necessary to determine whether 
the Veteran's pre-existing allergic rhinitis was aggravated 
by his military service.  

In this respect, for purposes of establishing service 
connection under 38 U.S.C.A. § 1110, every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003.  The United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position. Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C.A. § 1153; 
38 C.F.R. 
§ 3.306.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111 by showing any of the above, the Veteran's claim 
is one for service connection.  Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the 
enduring disability . .   . ."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an onerous evidentiary 
standard, requiring that the pre-existence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

VA regulations provide that diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  See 38 C.F.R. § 3.380.

In this case, although the Veteran's September 1969 service 
entrance examination does not note any pre-existing allergic 
rhinitis, there is nevertheless clear and unmistakable 
evidence that his allergic rhinitis pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Specifically, his 
September 1969 service entrance examination noted that he 
suffered from mild seasonal hay fever.  The Veteran also has 
acknowledged that he has had allergies, including hay fever, 
since his childhood, so admittedly for years before beginning 
his military service.  See videoconference hearing transcript 
dated in July 2009.  Hay fever is considered to be an acute 
seasonal form of allergic rhinitis.  See C&P Medical 
Electronic Performance Support System (EPSS), Diagnostic Code 
6522 (allergic or vasomotor rhinitis), at 
http://epss.vba.va.gov/mepss/.  Consequently, the Board finds 
that evidence as a whole, including the Veteran's admission 
that he has had hay fever, or allergic rhinitis, since 
childhood and his September 1969 entrance examination noting 
pre-existing mild seasonal hay fever, provide clear and 
unmistakable evidence that his allergic rhinitis pre-existed 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Thus, the question becomes whether there also is the required 
clear and unmistakable evidence that the Veteran's military 
service did not aggravate this
pre-existing condition beyond its natural progression.  
Concerning this, no medical opinion regarding the issue of 
aggravation of the Veteran's allergic rhinitis has been 
obtained.  In this regard, after entering military service, 
the Veteran received treatment for allergic rhinitis numerous 
times during military service.  He also complained of 
coughing, congestion, swollen eyes, sneezing, and wheezing 
during these treatment sessions.  Further, although the 
Veteran's September 1969 entrance examination noted hay fever 
of a seasonal nature, his in-service treatment for allergic 
symptoms and allergic rhinitis occurred at various times of 
the years, regardless of the season.  The Veteran also 
asserts that his symptoms of hay fever worsened in service, 
and the progression of his hay fever has led to his current 
allergic rhinitis.  See NOD dated in February 2008.  Thus, a 
VA examination and opinion are needed to determine the nature 
of the Veteran's current allergic rhinitis and whether any 
current rhinitis/sinusitis represents aggravation beyond 
natural progression of his pre-existing hay fever that was 
present before his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all 
private physicians from whom he has 
received treatment for the disabilities 
mentioned above from 2007 until the 
present.  If any private treatment records 
exist, the RO should ask the Veteran to 
provide authorization of release for these 
records and obtain them or ask the Veteran 
to submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the current 
nature and etiology of his prostatitis.  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any prostate 
disorder, and if so, whether it is at 
least as likely as not that any current 
prostate disorder is related to his 
military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

3.  Then, arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
current nature and etiology of any 
pulmonary disorder.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

The claims file must be made available for 
review of his pertinent medical and other 
history, particularly the records of any 
relevant treatment. 

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include results from any pulmonary 
function studies conducted, including 
readings of the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), and readings of 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO 
(SB)).    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any pulmonary 
disorder, including COPD or emphysema, and 
if so, (a) whether it is at least as 
likely as not that any current pulmonary 
disorder is related to his military 
service, or (b) whether it is at least as 
likely as not that any current pulmonary 
disorder is related to the Veteran's 
history of cigarette smoking from 1968 to 
1982.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

4.  Also, schedule for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
current nature and etiology of any sinus 
disorder.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any sinus 
disorder, including sinusitis, and if so, 
whether it is at least as likely as not 
that any current sinus disorder is related 
to his military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

5.  Finally, arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature, severity, and etiology of any 
current allergic rhinitis.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)	Does the Veteran have current 
allergic 
rhinitis?

(b)	If so, is his current allergic 
rhinitis the result 
of a permanent increase in severity of his 
pre-existing hay fever during his military 
service?

(c)	If there was a measurable increase 
in severity for his
hay fever during his period of service, 
was there clear and unmistakable evidence 
this permanent increase in severity was 
due to the natural progression of the 
disability?  

(d)	Is it at least as likely as not 
that the Veteran's current 
allergic rhinitis is the direct result of 
his military service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for chronic prostatitis, claim for service 
connection for a pulmonary disorder, claim 
for service connection for sinusitis, and 
claim for service connection for allergic 
rhinitis, considering the VA examinations 
and any new evidence secured since the 
September 2008 supplemental statement of 
the case.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


